                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division


 UNITED STATES OF AMERICA,              )
                                        )               Case No.    7:19cv236
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 ROBERT C. CESSNA, JR.,                 )
          2215 Westover Ave. SW         )
          Roanoke, VA 24015             )
                                        )
          Defendant.                    )
 _______________________________________)

                 UNITED STATES’ COMPLAINT FOR FEDERAL TAXES

        The Chief Counsel of the Internal Revenue Services, a delegate of the Secretary of the

Treasury of the United States, has authorized and requested this action, and it is brought at the

direction of the Attorney General of the United States under the authority of 26 U.S.C. § 7401.

The United States of America complains of defendant as follows:

        1.      This is a civil action in which the United States seeks to reduce to judgment the

unpaid assessments of personal income tax, penalties, and interest made against defendant

Robert C. Cessna, Jr.

        2.      Jurisdiction is conferred on the Court by 28 U.S.C. §§ 1340 and 1345 and by

26 U.S.C. § 7402.

        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1396, because

Robert C. Cessna, Jr. resides in this district.

        4.      Plaintiff is the United States of America.
       5.      Defendant, Robert C. Cessna, Jr., resides in Roanoke, Virginia, which is located

in Roanoke County, within the jurisdiction of this Court.

       6.      A delegate of the Secretary of the Treasury made the following federal income tax

assessments against Robert C. Cessna, Jr.:

       Tax Type         Tax Year     Assessment       Original      Outstanding Balance as
                                        Date            Tax         of 2/18/2019 (including
                                                      Assessed      penalties and interest)
   Income – Form           2002      10/20/2008        $8,833              $22,991.30
   1040
   Income – Form           2003      10/06/2008       $11,077              $30,760.18
   1040
   Income – Form           2004      10/13/2008       $10,120              $27,347.16
   1040
   Income – Form           2005      9/22/2008         $9,462              $24,274.63
   1040
   Income – Form           2006      9/29/2008         $9,422              $22,516.28
   1040
   Income – Form           2007      9/29/2008         $9,605              $20,321.42
   1040
   Income – Form           2008      5/11/2009         $8,656              $15,504.53
   1040
   Total Due                                                              $163,715.50

       7.      Notice and demand for payment of the assessments described in paragraph 6 was

given to Robert C. Cessna, Jr. in accordance with 26 U.S.C. § 6303.

       8.      Statutory additions for interest and penalties have accrued and will continue to

accrue on the assessments described in paragraph 6.

       9.      Robert C. Cessna, Jr. has failed to pay the United States the full amount owed as a

result of the assessments described in paragraph 6.

       10.     By reason of the foregoing, Robert C. Cessna, Jr. is be indebted to the United

States in the amount of $163,715.50, as of February 18, 2019, plus interest and costs that have

accrued since that date and will continue to accrue according to law.



                                                 2
       WHEREFORE, the United States respectfully requests that this Court enter judgment for

the plaintiff and against the defendant, Robert C. Cessna, on its claim in the amount of

$163,715.50, plus statutory interest from February 18, 2019, until paid, together with its costs

and attorney’s fees, and such other and further relief as the Court deems just and proper.



Dated: March 13, 2019


                                                     THOMAS T. CULLEN
                                                     United States Attorney

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Kieran O. Carter
                                                     KIERAN O. CARTER, VSB No. 81953
                                                     Trial Attorney, Tax Division
                                                     Attorney for Plaintiff United States
                                                     U.S. Department of Justice
                                                     Post Office Box 227
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Phone: (202) 616-1920
                                                     Fax: (202) 514-6866
                                                     Email: Kieran.O.Carter@usdoj.gov




                                                 3
           7:19cv236




Urbanski
